                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 RYAN HOBBS,                  :                  Case No. 1:13-cv-928
                              :
      Petitioner,             :                  Judge Timothy S. Black
                              :                  Magistrate Judge Michael R. Merz
 vs.                          :
                              :
 OHIO ADULT PAROLE AUTHORITY, :
                              :
      Respondent.             :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 86)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on June 26, 2019, submitted a

Report and Recommendation. (Doc. 86). No objections were filed.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

           1. The Report and Recommendation (Doc. 86) is ADOPTED; and

           2. Petitioner’s motion for relief from judgment (Doc. 80) is DENIED.
      IT IS SO ORDERED.

Date: July 29, 2019           s/ Timothy S. Black
                              Timothy S. Black
                              United States District Judge




                          2
